676 S.E.2d 308 (2009)
STATE of North Carolina
v.
Robert Lee WOOTEN.
No. 28P09.
Supreme Court of North Carolina.
March 19, 2009.
Barbara Blackman, Assistant Appellate Defender, for Wooten.
*309 Joseph Finarelli, Assistant Attorney General, C. Branson Vickory, III, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 669 S.E.2d 749.

ORDER
Upon consideration of the petition filed on the 19th day of January 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."
Upon consideration of the petition filed by Defendant on the 22nd day of January 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 19th day of March 2009."